AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                           Page I of I



                                         UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                v.                                                       (For Offenses Committed On or After November I, 1987)



                      ANGEL FELIX-LOPEZ                                                  Case Number: 19MJ8601-KSC

                                                                                         FEDERAL DEFENDERS
                                                                                         Defendant's Attorney


REGISTRATION NO. 83652298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Complaint  ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                     Count Number(s)
8:1325                              Illegal Entry (Misdemeanor)                                                           1


 D The defendant has been found not guilty on count( s)                          ~~~~~~~~~~~~~~~~~~~-




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                          dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                           TIME SERVED
 IZI Assessment: $10 WAIVED
 IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    3/28/2019
                                  F\LED                                             Date of Imposition of Sentence
                                                                                            .-     -~




                                                                                    ~i2..RE:~~ORD
                                    M~R 2 S ?.019
                                1~_...-,,..-;::-,-·TRiCT COURT
                              cu::R"-· ._) s.   \)\::>   T OF CALIFORNIA
                       -.ouiMERN 01sTRIC                         oE.PUTY
                       8'1'
                                                                                    UNITED STATES MAGISTRATE JUDGE
